UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JLM COUTURE, INC.,

                 Plaintiff,

        -v-                                                           No. 20 CV 10575-LTS-SLC

HAYLEY PAIGE GUTMAN,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 In briefing Defendant’s Motion to Dissolve the Preliminary Injunction Order as

directed by the Court’s Order dated May 6, 2021, (Docket entry no. 149), the parties are hereby

directed to address this Court’s jurisdiction to modify or dissolve the Preliminary Injunction

Order pending appeal without the consent of the Court of Appeals in light of International Ass’n

of Machinists and Aerospace Workers, AFL-CIO v. Eastern Air Lines, Inc., 847 F.2d 1014, 1018

(2d Cir. 1988) (holding that for an injunction pending appeal, Fed. R. Civ. P. 62(d) “has been

narrowly interpreted to allow district courts to grant only such relief as may be necessary to

preserve the status quo pending an appeal where the consent of the court of appeals has not been

obtained”) (citing Ideal Toy Corp. v. Sayco Doll Corp., 302 F.2d 623, 625 (2d Cir. 1962).


        SO ORDERED.

Dated: New York, New York
       May 7, 2021
                                                                     /s/ Laura Taylor Swain
                                                                     LAURA TAYLOR SWAIN
                                                                     Chief United States District Judge




JLM - PI DSLV JURIS ORD.DOCX                               VERSION MAY 7, 2021                            1
